Exhibit 10.72

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #2955)

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Rhonda Friedly

Loan No. 105155

Assessors Parcel Number: 18060800040

 

--------------------------------------------------------------------------------

THIS DEED TO SECURE DEBT SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST
RATE

DEED TO SECURE DEBT,

ASSIGNMENT OF LEASES AND RENTS AND

SECURITY AGREEMENT

THE PARTIES TO THIS DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (“Security Deed”), made as of November 7, 2007, are KBS
INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company (“Grantor”),
having an address c/o KBS Capital Advisors, LLC, 620 Newport Center Drive, Suite
1300, Newport Beach, CA 92660, and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Grantee”), having an address of 2030 Main Street, Suite 800, Irvine, CA 92614
.

ARTICLE 1. GRANT

 

  1.1 GRANT. For the purposes of and upon the terms and conditions in this
Security Deed, and for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to secure the full and timely
payment and performance of the Secured Obligations, Grantor does hereby GRANT,
BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, PLEDGE and SET OVER unto Grantee, all
of that real property located in the City of Austell, County of Cobb, State of
Georgia, described on Exhibit A attached hereto, together with all right, title,
interest, and privileges of Grantor in and to all streets, ways, roads, and
alleys used in connection with or pertaining to such real property and any
improvements thereon, all development rights or credits, air rights, water,
water rights and water stock related to the real property, all timber, and all
minerals, oil and gas, and other hydrocarbon substances in, on or under the real
property, and all licenses, appurtenances, reversions, remainders, easements,
rights and rights of way appurtenant or related thereto; any and all rights of
Grantor, as a declarant, under any covenants, conditions, and restrictions now
or hereafter pertaining to the real property described on Exhibit A, hereto,
provided, however, that Grantee shall have no liability under such covenants,
conditions, and restrictions unless and until Grantee forecloses on the real
property; all buildings, other improvements and fixtures now or hereafter
located on the real property, including, but not limited to, all apparatus,
equipment, and appliances used in the operation or occupancy of the real
property, it being intended by the parties that all such items shall be
conclusively considered to be a part of the real property, whether or not
attached or affixed to the real property (the “Improvements”); all interest or
estate which Grantor may hereafter acquire in the property described above, and
all additions and accretions thereto, and the proceeds of any of the foregoing;
(all of the foregoing being collectively referred to as the “Subject Property”),
TO HAVE AND TO HOLD the Subject Property and all parts, rights, members and
appurtenances thereof, to the use, benefit and behoof of Grantee and the
successors and assigns of Grantee, IN FEE SIMPLE forever and Grantor warrants
and covenants that Grantor is lawfully seized and possessed of the Subject
Property as aforesaid, and has good right to convey the same, and that Grantor
does warrant and will forever defend the title thereto against the claims of all
persons whomsoever. The listing of specific rights or property shall not be
interpreted as a limit of general terms.



--------------------------------------------------------------------------------

  1.2 ADDRESS. The address of the Subject Property is: 675 Hartman Road,
Austell, GA 30168. However, neither the failure to designate an address nor any
inaccuracy in the address designated shall affect the validity or priority of
the lien of this Security Deed on the Subject Property as described on Exhibit
A.

 

  1.3 SECURITY DEED. This Security Deed is intended to operate and is to be
construed as a deed passing the title to the Subject Property to Grantee and is
made under those provisions of the existing laws of the State of Georgia
relating to deeds to secure debt, and not as a mortgage.

ARTICLE 2. OBLIGATIONS SECURED

 

  2.1 OBLIGATIONS SECURED. Grantor makes this Security Deed for the purpose of
securing the following obligations (“Secured Obligations”):

 

  (a) Payment to Grantee of all sums at any time owing under that certain
Promissory Note (“Note”) of even date herewith, in the principal amount of Nine
Million, Four Hundred Seventy-Eight Thousand, Eight Hundred Ninety-One Dollars
($9,478,891) executed by Grantor, as borrower (“Borrower”), and payable to the
order of Grantee, as lender, with final payment due on November 9, 2008; and

 

  (b) Payment and performance of all covenants and obligations of Grantor under
this Security Deed; and

 

  (c) Payment and performance of all covenants and obligations on the part of
Borrower under that certain Loan Agreement (Non-Revolving) (“Loan Agreement”) of
even date herewith by and between Borrower and Grantee, as lender, the Hazardous
Materials Indemnity Agreement, and all other “Loan Documents” as defined in the
Loan Agreement ; and

 

  (d) Payment and performance of all covenants and obligations, if any, of any
rider attached as an Exhibit to this Security Deed; and

 

  (e) Payment and performance of all future advances and other obligations that
the then record owner of all or part of the Subject Property may agree to pay
and/or perform (whether as principal, surety or guarantor) for the benefit of
Grantee, when such future advance or obligation is evidenced by a writing which
recites that it is secured by this Security Deed; and

 

  (f) Payment and performance of all covenants and obligations of Grantor under
any interest rate swap agreement, or other interest rate hedge agreement of any
type executed by and between Grantor and Grantee, which agreement is evidenced
by a writing that recites it is secured by this Security Deed; and

 

  (g) All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation:
(i) modifications of the required principal payment dates or interest payment
dates or both, as the case may be, deferring or accelerating payment dates
wholly or partly; or (ii) modifications, extensions or renewals at a different
rate of interest whether or not in the case of a note, the modification,
extension or renewal is evidenced by a new or additional promissory note or
notes.

 

  2.2 OBLIGATIONS. The term “obligations” is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations.

 

  2.3

INCORPORATION. All capitalized terms not defined herein shall have the meanings
given to them in the Loan Agreement. All terms of the Secured Obligations and
the documents evidencing such obligations are incorporated herein by this
reference. All persons who may have or acquire an interest in the Subject



--------------------------------------------------------------------------------

 

Property shall be deemed to have notice of the terms of the Secured Obligations
and to have notice, if provided therein, that: (a) the Note or the Loan
Agreement may permit borrowing, repayment and re-borrowing so that repayments
shall not reduce the amounts of the Secured Obligations; and (b) the rate of
interest on one or more Secured Obligations may vary from time to time.

ARTICLE 3. ASSIGNMENT OF LEASES AND RENTS

 

  3.1 ASSIGNMENT. Grantor hereby irrevocably assigns to Grantee all of Grantor’s
right, title and interest in, to and under: (a) all leases of the Subject
Property or any portion thereof, and all other agreements of any kind relating
to the use or occupancy of the Subject Property or any portion thereof, whether
now existing or entered into after the date hereof (“Leases”); and (b) the
rents, revenue, income, issues, deposits and profits of the Subject Property,
including, without limitation, all parking income and all amounts payable and
all rights and benefits accruing to Grantor under the Leases (“Payments”). The
term “Leases” shall also include all guarantees of and security for the lessees’
performance thereunder, and all amendments, extensions, renewals or
modifications thereto which are permitted hereunder. This is a present and
absolute assignment, not an assignment for security purposes only, and Grantee’s
right to the Leases and Payments is not contingent upon, and may be exercised
without possession of, the Subject Property.

 

  3.2 GRANT OF LICENSE. Grantee confers upon Grantor a license (“License”) to
collect and retain the Payments as they become due and payable, until the
occurrence of a Default (as hereinafter defined). Upon a Default, the License
shall be automatically revoked and Grantee may collect and apply the Payments
pursuant to Section 6.4 without notice and without taking possession of the
Subject Property. Grantor hereby irrevocably authorizes and directs the lessees
under the Leases to rely upon and comply with any notice or demand by Grantee
for the payment to Grantee of any rental or other sums which may at any time
become due under the Leases, or for the performance of any of the lessees’
undertakings under the Leases, and the lessees shall have no right or duty to
inquire as to whether any Default has actually occurred or is then existing
hereunder. Grantor hereby relieves the lessees from any liability to Grantor by
reason of relying upon and complying with any such notice or demand by Grantee.

 

  3.3 EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Grantee to be: (a) a mortgagee in possession; (b) responsible or liable for the
control, care, management or repair of the Subject Property or for performing
any of the terms, agreements, undertakings, obligations, representations,
warranties, covenants and conditions of the Leases; or (c) responsible or liable
for any waste committed on the Subject Property by the lessees under any of the
Leases or any other parties; for any dangerous or defective condition of the
Subject Property; or for any negligence in the management, upkeep, repair or
control of the Subject Property resulting in loss or injury or death to any
lessee, licensee, employee, invitee or other person. Grantee shall not directly
or indirectly be liable to Grantor or any other person as a consequence of:
(i) the exercise or failure to exercise by Grantee, or any of its employees,
agents, contractors or subcontractors, any of the rights, remedies or powers
granted to Grantee hereunder; or (ii) the failure or refusal of Grantee to
perform or discharge any obligation, duty or liability of Grantor arising under
the Leases.

 

  3.4 REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that, to
the best of Grantor’s knowledge: (a) Grantor has delivered to Grantee a rent
roll that, as of the date hereof, contains a true, accurate and complete list of
all Leases; (b) all existing Leases are in full force and effect and are
enforceable in accordance with their respective terms, and no breach or default,
or event which would constitute a breach or default after notice or the passage
of time, or both, exists under any existing Leases on the part of any party;
(c) no rent or other payment under any existing Lease has been paid by any
lessee for more than one (1) month in advance; and (d) none of the lessor’s
interests under any of the Leases has been transferred or assigned.

 

  3.5

COVENANTS. Grantor covenants and agrees at Grantor’s sole cost and expense to:
(a) perform the obligations of lessor contained in the Leases and enforce by all
appropriate remedies performance by the lessees of the obligations of the
lessees contained in the Leases; (b) give Grantee prompt written notice of any
material default which occurs with respect to any of the Leases, whether the
default be that of the lessee



--------------------------------------------------------------------------------

 

or of the lessor; (c) exercise Grantor’s best efforts to keep all portions of
the Subject Property that are capable of being leased leased at rental rates
pursuant to the terms of the Loan Agreement; (d) deliver to Grantee fully
executed, copies of each and every Lease that it is required to deliver in
accordance with the Loan Agreement; and (e) execute and record such additional
assignments of any Lease or, if required by the terms of the Loan Agreement, use
commercially reasonable effort to obtain specific subordinations (or
subordination, attornment and non-disturbance agreements executed by the lessor
and lessee) of any Lease to the Security Deed, in form and substance acceptable
to Grantee, as Grantee may request. Grantor shall not, without Grantee’s prior
written consent or as otherwise permitted by any provision of the Loan
Agreement: (i) to the extent prohibited by the terms of the Loan Agreement,
enter into any Leases after the date hereof; (ii) execute any other assignment
relating to any of the Leases; (iii) to the extent prohibited by the terms of
the Loan Agreement, discount any rent or other sums due under the Leases or
collect the same in advance, other than to collect rentals one (1) month in
advance of the time when it becomes due; (iv) to the extent prohibited by the
terms of the Loan Agreement, terminate, modify or amend any of the terms of the
Leases or in any manner release or discharge the lessees from any obligations
thereunder; (v) to the extent prohibited by the terms of the Loan Agreement,
consent to any assignment or subletting by any lessee; or (vi) subordinate or
agree to subordinate any of the Leases to any other security deed or
encumbrance. Any such attempted action in violation of the provisions of this
Section 3.5 shall be null and void. Without in any way limiting the requirement
of Grantee’s consent hereunder, any sums received by Grantor in consideration of
any termination (or the release or discharge of any lessee) modification or
amendment of any Lease shall be applied as set forth in the Loan Agreement.

 

  3.6 ESTOPPEL CERTIFICATES. Within thirty (30) days after written request by
Grantee, Grantor shall deliver to Grantee and to any party designated by Grantee
estoppel certificates executed by Grantor, and use its best efforts to obtain
such estoppel certificates executed by each of the lessees, in each case in
recordable form, certifying (if such be the case): (a) that the foregoing
assignment and the Leases are in full force and effect; (b) the date of each
lessee’s most recent payment of rent; (c) that there are no defenses or offsets
outstanding, or stating those claimed by Grantor or lessees under the foregoing
assignment or the Leases, as the case may be; and (d) any other information
reasonably requested by Grantee.

ARTICLE 4. SECURITY AGREEMENT

 

  4.1 SECURITY INTEREST. Grantor hereby grants and assigns to Grantee as of the
date hereof a security interest, to secure payment and performance of all of the
Secured Obligations, in all of the following described personal property in
which Grantor now or at any time hereafter has any interest (collectively, the
“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on
(i) the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1.1 above) or (ii) the Improvements (which
real property and Improvements are collectively referred to herein as the
Subject Property); together with all rents (to the extent, if any, they are not
subject to Article 3); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, licenses, agreements, (including, without
limitation, all acquisition agreements with respect to the Subject Property);
all of Grantor’s rights under any interest rate swap agreement, or other
interest rate hedge agreement of any type executed by and between Grantor and
Grantee; all Contracts referenced in Section 5.18 below (including property
management and leasing agreements), architects’ agreements, and/or construction
agreements with respect to the completion of any improvements on the Subject
Property), general intangibles, chattel paper (whether electronic or tangible),
instruments, documents, promissory notes, drafts, letters of credit, letter of
credit rights, supporting obligations, insurance policies, insurance and
condemnation awards and proceeds, any other rights to the payment of money,
trade names, trademarks and service marks arising from or related to the
ownership, management, leasing or operation of the Subject Property or any
business now or hereafter conducted thereon by Grantor;



--------------------------------------------------------------------------------

all permits, consents, approvals, licenses, authorizations and other rights
granted by, given by or obtained from, any governmental entity with respect to
the Subject Property; all deposits or other security now or hereafter made with
or given to utility companies by Grantor with respect to the Subject Property;
all advance payments of insurance premiums made by Grantor with respect to the
Subject Property; all plans, drawings and specifications relating to the Subject
Property; all loan funds held by Grantee, whether or not disbursed; all funds
deposited with Grantee pursuant to any loan agreement; all reserves, deferred
payments, deposits, accounts, refunds, cost savings and payments of any kind
related to the Subject Property or any portion thereof; together with all
replacements and proceeds of, and additions and accessions to, any of the
foregoing; together with all books, records and files to the extent relating to
any of the foregoing.

 

  4.2 REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that:
(a) Grantor has, as of the date of recordation of this Security Deed, and will
have, good title to the Collateral; (b) Grantor has not previously assigned or
encumbered the Collateral, and no financing statement covering any of the
Collateral has been delivered to any other person or entity; (c) Grantor’s
principal place of business is located at the address shown in Section 7.11; and
(d) Grantor’s legal name is exactly as set forth on the first page of this
Security Deed and all of Grantor’s organizational documents or agreements
delivered to Grantee are complete and accurate in every respect.

 

  4.3 COVENANTS. Grantor agrees: (a) to execute and deliver such documents as
Grantee deems necessary to create, perfect and continue the security interests
contemplated hereby; (b) not to change its name, and as applicable, its chief
executive office, its principal residence or the jurisdiction in which it is
organized and/or registered without giving Grantee prior written notice thereof;
(c) to cooperate with Grantee in perfecting all security interests granted
herein and in obtaining such agreements from third parties as Grantee deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder; and (d) that Grantee is
authorized to file financing statements in the name of Grantor to perfect
Grantee’s security interest in Collateral.

 

  4.4 RIGHTS OF GRANTEE. In addition to Grantee’s rights as a “Secured Party”
under the Georgia Uniform Commercial Code, as amended or recodified from time to
time (“UCC”), Grantee may, but shall not be obligated to, at any time without
notice and at the expense of Grantor: (a) give notice to any person of Grantee’s
rights hereunder and enforce such rights at law or in equity; (b) insure,
protect, defend and preserve the Collateral or any rights or interests of
Grantee therein; (c) inspect the Collateral; and (d) endorse, collect and
receive any right to payment of money owing to Grantor under or from the
Collateral. Notwithstanding the above, in no event shall Grantee be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Grantor to Grantee unless Grantee shall make an express written election of said
remedy under UCC Section 11-9-620, or other applicable law.

 

  4.5 RIGHTS OF GRANTEE ON DEFAULT. Upon the occurrence of a Default
(hereinafter defined) under this Security Deed, then in addition to all of
Grantee’s rights as a “Secured Party” under the UCC or otherwise at law:

 

  (a) Grantee may (i) upon written notice, require Grantor to assemble any or
all of the Collateral and make it available to Grantee at a place designated by
Grantee; (ii) without prior notice, enter upon the Subject Property or other
place where any of the Collateral may be located and take possession of,
collect, sell, lease, license and dispose of any or all of the Collateral, and
store the same at locations acceptable to Grantee at Grantor’s expense;
(iii) sell, assign and deliver at any place or in any lawful manner all or any
part of the Collateral and bid and become the purchaser at any such sales;

 

  (b) Grantee may, for the account of Grantor and at Grantor’s expense:
(i) operate, use, consume, sell, lease, license or dispose of the Collateral as
Grantee deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Grantee may deem desirable or proper with
respect to any of the Collateral; and (iii) endorse and deliver evidences of
title for, and receive, enforce and collect by legal action or otherwise, all
indebtedness and obligations now or hereafter owing to Grantor in connection
with or on account of any or all of the Collateral; and



--------------------------------------------------------------------------------

  (c) In disposing of Collateral hereunder, Grantee may disclaim all warranties
of title, possession, quiet enjoyment and the like. Any proceeds of any
disposition of any Collateral may be applied by Grantee to the payment of
expenses incurred by Grantee in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Grantee toward the payment of the Secured Obligations in such order of
application as Grantee may from time to time elect.

Notwithstanding any other provision hereof, Grantee shall not be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Grantor to Grantee unless Grantor shall make an express written election of said
remedy under UCC Section 11-9-620, or other applicable law. Grantor agrees that
Grantee shall have no obligation to process or prepare any Collateral for sale
or other disposition.

 

  4.6 POWER OF ATTORNEY. Grantor hereby irrevocably appoints Grantee as
Grantor’s attorney-in-fact (such agency being coupled with an interest), and as
such attorney-in-fact Grantee may, without the obligation to do so, in Grantee’s
name, or in the name of Grantor, prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve any of Grantee’s security
interests and rights in or to any of the Collateral, and, upon a Default
hereunder, take any other action required of Grantor; provided, however, that
Grantee as such attorney-in-fact shall be accountable only for such funds as are
actually received by Grantee.

 

  4.7 POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in this
Section or the other Loan Documents (as defined in the Loan Agreement), so long
as no Default exists under this Security Deed or any of the Loan Documents,
Grantor may possess, use, move, transfer or dispose of any of the Collateral in
the ordinary course of Grantor’s business and in accordance with the Loan
Agreement.

ARTICLE 5. RIGHTS AND DUTIES OF THE PARTIES

 

  5.1 TITLE. Grantor represents and warrants that, except as disclosed to
Grantee in a writing which refers to this warranty, Grantor lawfully holds and
possesses fee simple title to the Subject Property without limitation on the
right to encumber, and that this Security Deed is a first and prior lien and
security title on the Subject Property. Grantor hereby represents and warrants
that all of the Subject Property is a single tax parcel, and there are no
properties included in such tax parcel other than the Subject Property. Grantor
further covenants and agrees that it shall not cause all or any portion of the
Subject Property to be replatted or for any lots or boundary lines to be
adjusted, changed or altered for either ad valorem tax purposes or otherwise,
and shall not consent to the assessment of the Subject Property in more than one
tax parcel or in conjunction with any property other than the Subject Property.

 

  5.2 TAXES AND ASSESSMENTS.

 

  (a) Subject to Grantor’s rights to contest in good faith payment of taxes as
provided in Section 5.2(b) below, Grantor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi-public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Subject Property or any interest therein. Grantor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any public authority upon Grantee by reason of its interest in any Secured
Obligation or in the Subject Property, or by reason of any payment made to
Grantee pursuant to any Secured Obligation; provided, however, Grantor shall
have no obligation to pay taxes which may be imposed from time to time upon
Grantee and which are measured by and imposed upon Grantee’s net income.

 

  (b) Grantor may contest in good faith any taxes or assessments if: (i) Grantor
pursues the contest diligently and in compliance with applicable laws, in a
manner which Grantee determines is not prejudicial to Grantee, and does not
impair the rights of Grantee under any of the Loan Documents; and (b) Grantor
deposits with Grantee any funds or other forms of assurance which Grantee in
good faith determines from time to time appropriate to protect Grantee from the
consequences of the contest being unsuccessful. Grantor’s compliance with this
Section shall operate to prevent such claim, demand, levy or assessment from
becoming a Default.



--------------------------------------------------------------------------------

  5.3 TAX AND INSURANCE IMPOUNDS. At any time following the occurrence of a
Default, at Grantee’s option and upon its demand, but subject to Grantor’s right
to use cash from the Property to cover Permitted REIT Distributions (as such
term is defined in the Loan Agreement), Grantor shall, until all Secured
Obligations have been paid in full, pay to Grantee monthly, annually or as
otherwise directed by Grantee an amount estimated by Grantee to be equal to:
(a) all taxes, assessments, levies and charges imposed by any public or
quasi-public authority or utility company which are or may become a lien upon
the Subject Property or Collateral and will become due for the tax year during
which such payment is so directed; and (b) premiums for fire, hazard and
insurance required or requested pursuant to the Loan Documents when same are
next due. If Grantee determines that any amounts paid by Grantor are
insufficient for the payment in full of such taxes, assessments, levies, charges
and/or insurance premiums, Grantee shall notify Grantor of the increased amounts
required to pay all amounts when due, whereupon Grantor shall pay to Grantee
within thirty (30) days thereafter the additional amount as stated in Grantee’s
notice. All sums so paid shall not bear interest, except to the extent and in
any minimum amount required by law; and Grantee shall, unless Grantor is
otherwise in Default hereunder or under any Loan Document, apply said funds to
the payment of, or at the sole option of Grantee release said funds to Grantor
for the application to and payment of, such sums, taxes, assessments, levies,
charges, and insurance premiums. Upon Default by Grantor hereunder or under any
Loan Document, Grantee may apply all or any part of said sums to any Secured
Obligation and/or to cure such Default, in which event Grantor shall be required
to restore all amounts so applied, as well as to cure any other events or
conditions of Default not cured by such application. Upon assignment of this
Security Deed, Grantee shall have the right to assign in writing all amounts
collected and in its possession to its assignee whereupon Grantee shall be
released from all liability with respect thereto. Within ninety-five (95) days
following full repayment of the Secured Obligations (other than full repayment
of the Secured Obligations as a consequence of a foreclosure or conveyance in
lieu of foreclosure of the liens, security titles and security interests
securing the Secured Obligations) or at such earlier time as Grantee may elect,
the balance of all amounts collected and in Grantee’s possession shall be paid
to Grantor and no other party shall have any right or claim thereto.

 

  5.4 PERFORMANCE OF SECURED OBLIGATIONS. Grantor shall promptly pay and perform
each Secured Obligation when due.

 

  5.5 LIENS, ENCUMBRANCES AND CHARGES. Grantor shall immediately discharge any
lien not approved by Grantee in writing that has or may attain priority over
this Security Deed. Subject to the following sentence, Grantor shall pay when
due all obligations secured by or which may become liens and encumbrances which
shall now or hereafter encumber or appear to encumber all or any part of the
Subject Property or Collateral, or any interest therein, whether senior or
subordinate hereto. If a claim of lien is recorded which affects the Subject
Property or a bonded stop notice is served upon Grantee, Grantor shall, within
twenty (20) calendar days of such recording or service or within five
(5) calendar days of Grantee’s demand, whichever occurs first: (a) pay and
discharge the claim of lien or bonded stop notice; (b) effect the release
thereof by recording or delivering to Grantee a surety bond in sufficient form
and amount; or (c) provide Grantee with other assurances which Grantee deems, in
its sole discretion, to be satisfactory for the payment of such claim of lien or
bonded stop notice and for the full and continuous protection of Grantee from
the effect of such lien or bonded stop notice.

 

  5.6 DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

  (a)

The following (whether now existing or hereafter arising) are all absolutely and
irrevocably assigned by Grantor to Grantee and, at the request of Grantee, shall
be paid directly to Grantee: (i) all awards of damages and all other
compensation payable directly or indirectly by reason of a condemnation or
proposed condemnation for public or private use affecting all or any part of, or
any interest in, the Subject Property or Collateral; (ii) all other claims and
awards for damages to, or decrease in value of, all or any part of, or any
interest in, the Subject Property or Collateral; (iii) all proceeds of any
insurance policies payable by reason of loss sustained to all or any part of the
Subject Property or Collateral; and (iv) all interest which may accrue on any of
the foregoing. Subject to applicable law



--------------------------------------------------------------------------------

 

and Section 5.6(b) below, and without regard to any requirement contained in
Section 5.7(d), Grantee may at its discretion apply all or any of the proceeds
it receives to its expenses in settling, prosecuting or defending any claim and
may apply the balance to the Secured Obligations in any such order acceptable to
Grantee, and/or Grantee may release all or any part of the proceeds to Grantor
upon any conditions Grantee may impose. Grantee may commence, appear in, defend
or prosecute any assigned claim or action and may adjust, compromise, settle and
collect all claims and awards assigned to Grantee; provided, however, in no
event shall Grantee be responsible for any failure to collect any claim or
award, regardless of the cause of the failure, including, without limitation,
any malfeasance or nonfeasance by Grantee or its employees or agents.

 

  (b) Grantee shall permit insurance or condemnation proceeds held by Grantee to
be used for repair or restoration but may condition such application upon
reasonable conditions, including, without limitation: (i) the deposit with
Grantee of such additional funds which Grantee determines are needed to pay all
costs of the repair or restoration, (including, without limitation, taxes,
financing charges, insurance and rent during the repair period); (ii) the
establishment of an arrangement for lien releases and disbursement of funds
acceptable to Grantee; (iii) the delivery to Grantee of plans and specifications
for the work, a contract for the work signed by a contractor acceptable to
Grantee, a cost breakdown for the work and a payment and performance bond for
the work, all of which shall be acceptable to Grantee; and (iv) the delivery to
Grantee of evidence acceptable to Grantee (aa) that after completion of the work
the income from the Subject Property will be sufficient to pay all expenses and
debt service for the Subject Property; (bb) of the continuation of Leases
acceptable to and required by Grantee; (cc) that upon completion of the work,
the size, capacity and total value of the Subject Property will be at least as
great as it was before the damage or condemnation occurred; (dd) that there has
been no material adverse change in the financial condition or credit of Grantor
since the date of this Security Deed; (ee) no Default shall have occurred, and
(ff) of the satisfaction of any additional conditions that Grantee may
reasonably establish to protect its security. Grantor hereby acknowledges that
the conditions described above are reasonable, and, if such conditions have not
been satisfied within sixty (60) days of receipt by Grantee of such insurance or
condemnation proceeds, then Grantee may apply such insurance or condemnation
proceeds to pay the Secured Obligations in such order and amounts as Grantee in
its sole discretion may choose.

 

  (c) Notwithstanding the foregoing provisions of this Section 5.6, if the
insurance or condemnation proceeds equal $1,000,000 or less, Grantee shall
release such proceeds to Grantor for repair or restoration of the Subject
Property without any additional requirements or conditions.

 

  5.7 MAINTENANCE AND PRESERVATION OF THE SUBJECT PROPERTY. Subject to the
provisions of the Loan Agreement, Grantor covenants: (a) to insure the Subject
Property and Collateral against such risks as Grantee may require pursuant to
the Loan Agreement and, at Grantee’s request (but not more than fifteen
(15) days prior to the termination date of any existing coverage), to provide
evidence of such insurance to Grantee, and to comply with the requirements of
any insurance companies providing such insurance; (b) to keep the Subject
Property and Collateral in good condition and repair; (c) not to remove or
demolish the Subject Property or Collateral or any part thereof, not to alter,
restore or add to the Subject Property or Collateral and not to initiate or
acquiesce in any change in any zoning or other land classification which affects
the Subject Property without Grantee’s prior written consent or as provided in
the Loan Agreement; (d) to complete or restore promptly and in good and
workmanlike manner the Subject Property and Collateral, or any part thereof
which may be damaged or destroyed, without regard to whether Grantee elects to
require that insurance proceeds be used to reduce the Secured Obligations as
provided in Section 5.6; (e) to comply with all laws, ordinances, regulations
and standards, and all covenants, conditions, restrictions and equitable
servitudes, whether public or private, of every kind and character which affect
the Subject Property or Collateral and pertain to acts committed or conditions
existing thereon, including, without limitation, any work, alteration,
improvement or demolition mandated by such laws, covenants or requirements;
(f) not to commit or permit waste of the Subject Property or Collateral; and
(g) to do all other acts which from the character or use of the Subject Property
or Collateral may be reasonably necessary to maintain and preserve its value.



--------------------------------------------------------------------------------

  5.8 DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. At Grantor’s sole
expense, Grantor shall protect, preserve and defend the Subject Property and
Collateral and title to and right of possession of the Subject Property and
Collateral, the security hereof and the rights and powers of Grantee hereunder
against all adverse claims. Grantor shall give Grantee prompt notice in writing
of the assertion of any claim, of the filing of any action or proceeding, of the
occurrence of any damage to the Subject Property or Collateral and of any
condemnation offer or action.

 

  5.9 POWERS OF GRANTEE. Grantee may, without affecting the personal liability
of any person for payment of any indebtedness or performance of any obligations
secured hereby and without liability therefor and without notice: (a) release
all or any part of the Subject Property; (b) consent to the making of any map or
plat thereof; and (c) join in any grant of easement thereon, any declaration of
covenants and restrictions, or any extension agreement or any agreement
subordinating the lien or charge of this Security Deed.

 

  5.10 INTENTIONALLY OMITTED.

 

  5.11 EXCULPATION; INDEMNIFICATION.

 

  (a) GRANTOR INDEMNIFIES GRANTEE AGAINST, AND HOLDS GRANTEE HARMLESS FROM, ALL
LOSSES, DAMAGES, LIABILITIES, CLAIMS, CAUSES OF ACTION, JUDGMENTS, COURT COSTS,
ATTORNEYS’ FEES AND OTHER LEGAL EXPENSES, COST OF EVIDENCE OF TITLE, COST OF
EVIDENCE OF VALUE, AND OTHER EXPENSES WHICH EITHER MAY SUFFER OR INCUR: (i) BY
REASON OF THIS SECURITY DEED; (ii) BY REASON OF THE EXECUTION OF THIS SECURITY
DEED OR IN PERFORMANCE OF ANY ACT REQUIRED OR PERMITTED HEREUNDER OR BY LAW;
(iii) AS A RESULT OF ANY FAILURE OF GRANTOR TO PERFORM GRANTOR’S OBLIGATIONS; OR
(iv) BY REASON OF ANY ALLEGED OBLIGATION OR UNDERTAKING ON GRANTEE’S PART TO
PERFORM OR DISCHARGE ANY OF THE REPRESENTATIONS, WARRANTIES, CONDITIONS,
COVENANTS OR OTHER OBLIGATIONS CONTAINED IN ANY OTHER DOCUMENT RELATED TO THE
SUBJECT PROPERTY. THE ABOVE OBLIGATION OF GRANTOR TO INDEMNIFY AND HOLD HARMLESS
GRANTEE SHALL SURVIVE THE RELEASE AND CANCELLATION OF THE SECURED OBLIGATIONS
AND THE RELEASE AND RECONVEYANCE OR PARTIAL RELEASE AND RECONVEYANCE OF THIS
SECURITY DEED.

 

  (b) Grantor shall pay all amounts and indebtedness arising under this
Section 5.10 immediately upon demand by Grantee together with interest thereon
from the date the indebtedness arises at the rate of interest then applicable to
the principal balance of the Note as specified therein.

 

  5.12 INTENTIONALLY OMITTED.

 

  5.13 DUE ON SALE OR ENCUMBRANCE. The terms “Loan”, “Loan Documents” and “Loan
Agreement” have the meaning given them in the Loan Agreement described in
Section 2.1. Grantor represents, agrees and acknowledges that:

 

  (a) Improvement and operation of real property is a highly complex activity
which requires substantial knowledge of law and business conditions and
practices, and an ability to control, coordinate and schedule the many factors
affecting such improvement and operation. Experience, financial stability,
managerial ability and a good reputation in the business community enhance an
owner’s and operator’s ability to obtain market rents and to induce cooperation
in scheduling and are taken into account by Grantee in approving loan
applications.

 

  (b) Grantor has represented to Grantee, not only in the representations and
warranties contained in the Loan Documents, but also in its initial loan
application and in all of the negotiations connected with Grantee making the
Loan, certain facts concerning Grantor’s financial stability, managerial and
operational ability, reputation, skill, and creditworthiness. Grantee has relied
upon these representations and warranties as a substantial and material
consideration in its decision to make the Loan.



--------------------------------------------------------------------------------

  (c) The conditions and terms provided in the Loan Agreement were induced by
these representations and warranties and would not have been made available by
Grantee in the absence of these representations and warranties.

 

  (d) Grantee would not have made this Loan if Grantee did not have the right to
sell, transfer, assign, or grant participations in the Loan and in the Loan
Documents, and that such participations are dependent upon the potential
participants’ reliance on such representations and warranties.

 

  (e) Grantor’s financial stability and managerial and operational ability and
that of those persons or entities having a direct or beneficial interest in
Grantor are a substantial and material consideration to any third parties who
have entered or will enter into agreements with Grantor.

 

  (f) Grantee has relied upon the skills and services offered by such third
parties and the provision of such skills and services is jeopardized if Grantor
breaches its covenants contained below regarding Transfers.

 

  (g) A transfer of possession of or title to the Subject Property, or a change
in the person or entity operating, developing, constructing or managing the
Subject Property, would substantially increase the risk of Default under the
Loan Documents and significantly and materially impair and reduce Grantee’s
security for the Note.

 

  (h) As used herein, the term “Transfer” shall mean each of the following
actions or events: the sale, transfer, assignment, lease as a whole,
encumbrance, hypothecation, mortgage or pledge in any manner whatsoever, whether
voluntarily, involuntarily or by operation of law of: (i) the Subject Property
or Collateral or any interest therein; (ii) title to any other security more
specifically described in any Loan Document; (iii) Grantor’s right, title and/or
interest in the Loan Documents and any subsequent documents executed by Grantor
in connection therewith; (iv) legal or beneficial ownership of any partnership
interest in Grantor if Grantor is a partnership; (v) legal or beneficial
ownership of any membership interest in Grantor if Grantor is a limited
liability company; (vi) legal or beneficial ownership of any partnership
interest in any general partner, venturer or member of Grantor; or (vii) legal
or beneficial ownership of any of the stock in Grantor if Grantor is a
corporation or in any general partner, venturer or member in Grantor that is a
corporation.

 

  (i)

Grantor shall not make or commit to make any Transfer without Grantee’s prior
written consent, which it may grant or withhold at its sole discretion (except
with respect to those Transfers reasonably approved by Grantee or otherwise
expressly permitted under Sections 8.1(a), 8.1(b) and 8.4(a) and (b) of the Loan
Agreement). It is expressly agreed that Grantee may predicate Grantee’s decision
to grant consent to a Transfer on such terms and conditions as Grantee may
require, in Grantee’s sole discretion, including without limitation
(i) consideration of the creditworthiness of the party to whom such Transfer
will be made and its development and management ability with respect to the
Subject Property, (ii) consideration of whether the security for repayment,
performance and discharge of the Secured Obligations, or Grantee’s ability to
enforce its rights, remedies, and recourses with respect to such security, will
be impaired in any way by the proposed Transfer, (iii) an increase in the rate
of interest payable under the Note or any other change in the terms and
provisions of the Note and other Loan Documents, (iv) reimbursement of Grantee
for all costs and expenses incurred by Grantee in investigating the
creditworthiness and management ability of the party to whom such Transfer will
be made and in determining whether Grantee’s security will be impaired by the
proposed Transfer, (v) payment to Grantee of a transfer fee to cover the cost of
documenting the Transfer in its records, (vi) payment of Grantee’s reasonable
attorneys’ fees in connection with such Transfer, (vii) endorsements (to the
extent available under applicable law) to any existing mortgagee title insurance
policies or construction binders insuring Grantee’s liens and security interests
covering the Subject Property, and (viii) require additional security for the
payment, performance and discharge of the Secured Obligations. If Grantee’s
consent should be given, any Transfer shall be subject to the



--------------------------------------------------------------------------------

 

Loan Documents and any transferee of Grantor’s interest shall: (i) assume all of
Grantor’s obligations thereunder; and (ii) agree to be bound by all provisions
and perform all obligations contained therein; provided, however, that such
assumption shall not release Grantor or any maker or any guarantor of the Note
from any liability thereunder or under any other Loan Documents without the
prior written consent of Grantee. In the event of any Transfer without the prior
written consent of Grantee, whether or not Grantee elects to enforce its right
to accelerate the Loan pursuant to Sections 6.1 and 6.2, all sums owing under
the Note, as well as all other charges, expenses and costs owing under the Loan
Documents, shall at the option of Grantee, automatically bear interest at five
percent (5%) above the rate provided in the Note, from the date (or any date
thereafter) of such unconsented to Transfer. Grantor acknowledges that the
automatic shift(s) to this alternate rate is reasonable since the
representations that Grantee relied upon in making the Loan may no longer be
relied upon. A consent by Grantee to one or more Transfers shall not be
construed as a consent to further Transfers or as a waiver of Grantee’s consent
with respect to future Transfers.

 

  5.14 RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without
notice to or the consent, approval or agreement of any persons or entities
having any interest at any time in the Subject Property and Collateral or in any
manner obligated under the Secured Obligations (“Interested Parties”), Grantee
may, from time to time, release any person or entity from liability for the
payment or performance of any Secured Obligation, take any action or make any
agreement extending the maturity or otherwise altering the terms or increasing
the amount of any Secured Obligation, or accept additional security or release
all or a portion of the Subject Property and Collateral and other security for
the Secured Obligations. None of the foregoing actions shall release or reduce
the personal liability of any of said Interested Parties, or release or impair
the priority of the lien of and security interests created by this Security Deed
upon the Subject Property and Collateral.

 

  5.15 RECONVEYANCE. Should the Secured Obligations be paid according to the
tenor and effect thereof when the same shall become due and payable, then this
Security Deed shall be cancelled and surrendered. A certificate or other written
statement executed on behalf of Grantee stating that the Secured Obligations
have or have not been fully discharged shall be sufficient evidence thereof for
the purpose of reliance by third parties on such fact. Notwithstanding anything
contained herein to the contrary, Mortgagee hereby agrees, subject to the
provisions of Section 2.7 of the Loan Agreement, to reconvey the Subject
Property, notwithstanding the fact that all of the Secured Obligations which
relate specifically to the Other Security Instruments have not been satisfied.

 

  5.16 SUBROGATION. Grantee shall be subrogated to the lien of all encumbrances,
whether released of record or not, paid in whole or in part by Grantee pursuant
to the Loan Documents or by the proceeds of any loan secured by this Security
Deed.

 

  5.17 RIGHT OF INSPECTION. Grantee, its agents and employees, may enter the
Subject Property at any reasonable time for the purpose of inspecting the
Subject Property and Collateral and ascertaining Grantor’s compliance with the
terms hereof.

 

  5.18 CONTRACTS. Grantor will deliver to Grantee a copy of each Contract
promptly after the execution of same by all parties thereto and subject to any
approval of Grantee required by any of the Loan Documents. Within twenty
(20) days after a request by Grantee, Grantor shall prepare and deliver to
Grantee a complete listing of all Contracts, showing date, term, parties,
subject matter, concessions, whether any defaults exist, and other information
specified by Grantee, of or with respect to each of such Contracts, together
with a copy thereof (if so requested by Grantee). Grantor represents and
warrants that none of the Contracts encumber or create a lien on the Subject
Property, but are personal with Grantor. As used herein, the term “Contract”
shall mean any management agreement, leasing and brokerage agreement, and
operating or service contract with respect to the Subject Property or
Collateral.



--------------------------------------------------------------------------------

ARTICLE 6. DEFAULT PROVISIONS

 

  6.1 DEFAULT. For all purposes hereof, the term “Default” shall mean (a) the
existence of any Event of Default as defined in the Loan Agreement; (b) at
Grantee’s option, the failure of Grantor to make any payment of principal or
interest on the Note or to pay any other amount due hereunder or under the Note
when the same is due and payable, whether at maturity, by acceleration or
otherwise; (c) the failure of Grantor to perform any non-monetary obligation
hereunder, or the failure to be true of any representation or warranty of
Grantor contained herein and the continuance of such failure for ten (10) days
after notice, or within any longer grace period, if any, allowed in the Loan
Agreement for such failure, or (d) if Grantor or any other Person shall make a
Transfer without the prior written consent of Grantee (which consent may be
withheld in Grantee’s sole discretion (except for those Transfers reasonably
approved by Grantee or otherwise expressly permitted under Sections 8.1(a),
8.1(b), 8.4(a) and (b) of the Loan Agreement) or conditioned as provided in
Section 5.13).

 

  6.2 RIGHTS AND REMEDIES. At any time after Default, Grantee shall have all the
following rights and remedies:

 

  (a) With or without notice, to declare all Secured Obligations immediately due
and payable;

 

  (b) With or without notice, and without releasing Grantor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Default of Grantor and, in connection therewith, to enter upon the Subject
Property and do such acts and things as Grantee deems necessary or desirable to
protect the security hereof, including, without limitation: (i) to appear in and
defend any action or proceeding purporting to affect the security of this
Security Deed or the rights or powers of Grantee under this Security Deed;
(ii) to pay, purchase, contest or compromise any encumbrance, charge, lien or
claim of lien which, in the sole judgment of Grantee, is or may be senior in
priority to this Security Deed, the judgment of Grantee being conclusive as
between the parties hereto; (iii) to obtain insurance; (iv) to pay any premiums
or charges with respect to insurance required to be carried under this Security
Deed; or (v) to employ counsel, accountants, contractors and other appropriate
persons.

 

  (c) To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument or to obtain specific enforcement of
the covenants of Grantor hereunder, and Grantor agrees that such covenants shall
be specifically enforceable by injunction or any other appropriate equitable
remedy and that for the purposes of any suit brought under this subparagraph,
Grantor waives the defense of laches and any applicable statute of limitations;

 

  (d) To apply to a court of competent jurisdiction for and obtain appointment
of a receiver of the Subject Property as a matter of strict right and without
regard to the adequacy of the security for the repayment of the Secured
Obligations, the existence of a declaration that the Secured Obligations are
immediately due and payable, or the filing of a notice of default, and Grantor
hereby consents to such appointment;

 

  (e) To enter upon, possess, manage and operate the Subject Property or any
part thereof, to take and possess all documents, books, records, papers and
accounts of Grantor or the then owner of the Subject Property, to make,
terminate, enforce or modify Leases of the Subject Property upon such terms and
conditions as Grantee deems proper, to make repairs, alterations and
improvements to the Subject Property as necessary, in Grantee’s sole judgment,
to protect or enhance the security hereof;

 

  (f)

To sell the Subject Property or any part thereof at one or more public sales
before the door of the courthouse of the county in which the real property
described on Exhibit A attached hereto or any part thereof is situated, without
notice except as required or set forth herein (as the Subject Property is not
residential as to Grantor), to the highest bidder for cash, in order to pay the
Secured Obligations, and all expenses of sale and of all proceedings in
connection therewith, including attorneys’ fees, after advertising the time,
place and terms of sale once a week for four (4) weeks immediately preceding
such sale (but without regard to the number of days) in a newspaper in which
Sheriff’s sales are advertised in said county. At any such public sale, Grantee
may execute and deliver to the purchaser a conveyance of the Subject Property or
any part of the Subject Property in fee simple, with full



--------------------------------------------------------------------------------

 

warranties of title, and to this end Grantor hereby constitutes and appoints
Grantee the agent and attorney-in-fact of Grantor to make such sale and
conveyance, and thereby to divest Grantor of all right, title and equity that
Grantor may have in and to the Subject Property and to vest the same in the
purchaser or purchasers at such sale or sales; and all the acts and doings of
said agent and attorney-in-fact are hereby ratified and confirmed and any
recitals in said conveyance or conveyances as to facts essential to a valid sale
shall be binding upon Grantor. The aforesaid power of sale and agency hereby
granted are coupled with an interest and are irrevocable by death or otherwise,
are granted as cumulative of the other remedies provided hereby or by law for
collection of the Secured Obligations, and shall not be exhausted by one
exercise thereof but may be exercised until full payment of all of the Secured
Obligations. In the event of any sale under this Security Deed by virtue of the
exercise of the powers herein granted, or pursuant to any order in any judicial
proceedings or otherwise, the Subject Property may be sold as an entirety or in
separate parcels and in such manner or order as Grantee in its sole discretion
may elect, and if Grantee so elects, Grantee may sell the Collateral covered by
this Security Deed at one or more separate sales in any manner permitted by the
UCC, and one or more exercises of the powers herein granted shall not extinguish
nor exhaust such powers, until the entire Subject Property is sold or the
Secured Obligations are paid in full. In disposing of Subject Property
hereunder, Grantee may disclaim all warranties of title, possession, quiet
enjoyment and the like.

Grantee, may, in addition to and not in abrogation of the rights covered under
the immediately preceding subparagraph, or elsewhere in this Article 6, either
with or without entry or taking possession as herein provided or otherwise,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to enforce payment of the Note or the performance of
any term, covenant, condition or agreement of this Security Deed or any other
right and (ii) to pursue any other remedy available to it, all as Grantee at its
sole discretion shall elect.

In the event of any such foreclosure sale or sales under the power herein
granted, Grantor shall be deemed a tenant holding over and shall forthwith
deliver possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

 

  (g) To resort to and realize upon the security hereunder and any other
security now or later held by Grantee concurrently or successively and in one or
several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received upon the
Secured Obligations all in such order and manner as Grantee determines in its
sole discretion.

 

  (h)

Upon sale of the Subject Property at any judicial or non-judicial foreclosure,
Grantee may credit bid (as determined by Grantee in its sole and absolute
discretion) all or any portion of the Secured Obligations. In determining such
credit bid, Grantee may, but is not obligated to, take into account all or any
of the following: (i) appraisals of the Subject Property as such appraisals may
be discounted or adjusted by Grantee in its sole and absolute underwriting
discretion; (ii) expenses and costs incurred by Grantee with respect to the
Subject Property prior to foreclosure; (iii) expenses and costs which Grantee
anticipates will be incurred with respect to the Subject Property after
foreclosure, but prior to resale, including, without limitation, costs of
structural reports and other due diligence, costs to carry the Subject Property
prior to resale, costs of resale (e.g. commissions, attorneys’ fees, and taxes),
costs of any hazardous materials clean-up and monitoring, costs of deferred
maintenance, repair, refurbishment and retrofit, costs of defending or settling
litigation affecting the Subject Property, and lost opportunity costs (if any),
including the time value of money during any anticipated holding period by
Grantee; (iv) declining trends in real property values generally and with
respect to properties similar to the Subject Property; (v) anticipated discounts
upon resale of the Subject Property as a distressed or foreclosed property;
(vi) the fact of additional collateral (if any), for the Secured Obligations;
and (vii) such other factors or matters that Grantee (in its sole and absolute
discretion) deems appropriate. In regard to the above, Grantor acknowledges and
agrees that: (w) Grantee is not required to use any or all of the foregoing
factors to determine the amount of its credit bid; (x) this Section does not
impose upon Grantee any additional obligations that are not imposed by law at
the time the credit bid is made; (y) the amount of Grantee’s credit bid need not
have any relation to any



--------------------------------------------------------------------------------

 

loan-to-value ratios specified in the Loan Documents or previously discussed
between Grantor and Grantee; and (z) Grantee’s credit bid may be (at Grantee’s
sole and absolute discretion) higher or lower than any appraised value of the
Subject Property.

 

  6.3 APPLICATION OF FORECLOSURE SALE PROCEEDS. After deducting all costs, fees
and expenses of Grantee including, without limitation, cost of evidence of title
and attorneys’ fees in connection with sale and costs and expenses of sale and
of any judicial proceeding wherein such sale may be made, Grantee shall apply
all proceeds of any foreclosure sale: (a) to payment of all sums expended by
Grantee under the terms hereof and not then repaid, with accrued interest at the
rate of interest specified in the Note to be applicable on or after maturity or
acceleration of the Note; (b) to payment of all other Secured Obligations; and
(c) the remainder, if any, to the person or persons legally entitled thereto.

 

  6.4 APPLICATION OF OTHER SUMS. All sums received by Grantee under Section 6.2
or Section 3.2, less all costs and expenses incurred by Grantee or any receiver
under Section 6.2 or Section 3.2, including, without limitation, attorneys’
fees, shall be applied in payment of the Secured Obligations in such order as
Grantee shall determine in its sole discretion; provided, however, Grantee shall
have no liability for funds not actually received by Grantee.

 

  6.5 NO CURE OR WAIVER. Neither Grantee’s nor any receiver’s entry upon and
taking possession of all or any part of the Subject Property and Collateral, nor
any collection of rents, issues, profits, insurance proceeds, condemnation
proceeds or damages, other security or proceeds of other security, or other
sums, nor the application of any collected sum to any Secured Obligation, nor
the exercise or failure to exercise of any other right or remedy by Grantee or
any receiver shall cure or waive any breach, Default or notice of default under
this Security Deed, or nullify the effect of any notice of default or sale
(unless all Secured Obligations then due have been paid and performed and
Grantor has cured all other defaults), or impair the status of the security, or
prejudice Grantee in the exercise of any right or remedy, or be construed as an
affirmation by Grantee of any tenancy, lease or option or a subordination of the
lien of or security interests created by this Security Deed.

 

  6.6 PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Grantor agrees to pay to
Grantee immediately and without demand all costs and expenses incurred by
Grantee pursuant to Section 6.2 (including, without limitation, court costs and
attorneys’ fees, whether incurred in litigation or not) with interest from the
date of expenditure until said sums have been paid at the rate of interest then
applicable to the principal balance of the Note as specified therein.

 

  6.7 POWER TO FILE NOTICES AND CURE DEFAULTS. Grantor hereby irrevocably
appoints Grantee and its successors and assigns, as its attorney-in-fact, which
agency is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor, or any other notices that Grantee deems
appropriate to protect Grantee’s interest, (b) upon the issuance of a deed
pursuant to the foreclosure of the lien and security title of this Security Deed
or the delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment or further assurance with respect to the Subject Property and
Collateral, Leases and Payments in favor of the grantee of any such deed, as may
be necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve Grantee’s
security interests and rights in or to any of the Subject Property and
Collateral, and (d) upon the occurrence of an event, act or omission which, with
notice or passage of time or both, would constitute a Default, Grantee may
perform any obligation of Grantor hereunder; provided, however, that:
(i) Grantee as such attorney-in-fact shall only be accountable for such funds as
are actually received by Grantee; and (ii) Grantee shall not be liable to
Grantor or any other person or entity for any failure to act (whether such
failure constitutes negligence) by Grantee under this Section.

 

  6.8

DISCONTINUANCE OF PROCEEDINGS. In case Grantee shall have proceeded to enforce
any right, power or remedy under this Security Deed by foreclosure, entry or
otherwise, or in the event Grantee commences advertising of the intended
exercise of the sale under power provided hereunder and such proceeding or
advertisement shall have been withdrawn, discontinued or abandoned for any
reason, or shall have been determined adversely to Grantee, then in every such
case (i) Grantor and Grantee shall be



--------------------------------------------------------------------------------

 

restored to their former positions and rights, (ii) all rights, powers and
remedies of Grantee shall continue as if no such proceeding had been taken,
(iii) each and every Default declared or occurring prior or subsequent to such
withdrawal, discontinuance or abandonment shall be and shall be deemed to be a
continuing Default and (iv) neither this Security Deed, nor the Note, nor the
Secured Obligations, nor any other Loan Document, shall be or shall be deemed to
have been reinstated or otherwise affected by such withdrawal, discontinuance or
abandonment; and Grantor hereby expressly waives the benefit of any statute or
rule of law now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the above.

ARTICLE 7. MISCELLANEOUS PROVISIONS

 

  7.1 ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Grantee and contain further agreements and affirmative
and negative covenants by Grantor which apply to this Security Deed and to the
Subject Property and Collateral and such further rights and agreements are
incorporated herein by this reference.

 

  7.2 MERGER. No merger shall occur as a result of Grantee’s acquiring any other
estate in, or any other lien on, the Subject Property unless Grantee consents to
a merger in writing.

 

  7.3 OBLIGATIONS OF GRANTOR, JOINT AND SEVERAL. If more than one person has
executed this Security Deed as “Grantor”, the obligations of all such persons
hereunder shall be joint and several.

 

  7.4 RECOURSE TO SEPARATE PROPERTY. Any married person who executes this
Security Deed as a Grantor agrees that any money judgment which Grantee obtains
pursuant to the terms of this Security Deed or any other obligation of that
married person secured by this Security Deed may be collected by execution upon
that person’s separate property, and any community property of which that person
is a manager.

 

  7.5 WAIVER OF MARSHALLING RIGHTS. Grantor, for itself and for all parties
claiming through or under Grantor, and for all parties who may acquire a lien on
or interest in the Subject Property and Collateral, hereby waives all rights to
have the Subject Property and Collateral and/or any other property, which is now
or later may be security for any Secured Obligation (“Other Property”)
marshalled upon any foreclosure of the lien of this Security Deed or on a
foreclosure of any other lien or security interest against any security for any
of the Secured Obligations. Grantee shall have the right to sell, and any court
in which foreclosure proceedings may be brought shall have the right to order a
sale of, the Subject Property and any or all of the Collateral or Other Property
as a whole or in separate parcels, in any order that Grantee may designate.

 

  7.6 RULES OF CONSTRUCTION. When the identity of the parties or other
circumstances make it appropriate the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural. The term “Subject
Property” and “Collateral” means all and any part of the Subject Property and
Collateral, respectively, and any interest in the Subject Property and
Collateral, respectively.

 

  7.7 SUCCESSORS IN INTEREST. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section 7.7 does not waive or modify the provisions of Section 6.1(e).

 

  7.8 EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.



--------------------------------------------------------------------------------

  7.9 GEORGIA LAW. This Security Deed shall be construed in accordance with the
laws of the State of Georgia, except to the extent that federal laws preempt the
laws of the State of Georgia.

 

  7.10 INCORPORATION. Exhibit A and Exhibit B, as attached, are incorporated
into this Security Deed by this reference.

 

  7.11 NOTICES. All notices, demands or other communications required or
permitted to be given pursuant to the provisions of this Security Deed shall be
in writing and shall be considered as properly given if delivered personally or
sent by certified United States mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges prepaid.
Notices so sent shall be effective upon receipt at the address set forth below;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
For purposes of notice, the address of the parties shall be:

 

Grantor:   

KBS INDUSTRIAL PORTFOLIO, LLC,

a Delaware limited liability company

 

c/o KBS Capital Advisors, LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Telephone: (949) 417-6500

Telecopier: (949) 417-6518

Grantee:   

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Real Estate Group (AU #2955), Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

Tel: (949) 251-4310

Fax: (949) 851-9728

 

Attn: John Ferguson, Relationship Manager

Loan # 105155

With a copy to:   

Wells Fargo Bank, National Association

Los Angeles Loan Center

2120 East Park Place, Suite 100

El Segundo, CA 90245

Attention: Shirley Floresca

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days notice to the other party in the manner set forth hereinabove. Grantor
shall forward to Grantee, without delay, any notices, letters or other
communications delivered to the Subject Property or to Grantor naming Grantee,
“Lender” or the “Construction Lender” or any similar designation as addressee,
or which could reasonably be deemed to affect the construction of the
Improvements or the ability of Grantor to perform its obligations to Grantee
under the Note or the Loan Agreement.

 

  7.12 LIMITATIONS ON RECOURSE. The limitations on personal liability of
shareholders, partners and members of Borrower contained in Section 11.21 of the
Loan Agreement shall apply to this Security Deed.

[Signatures Begin on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Security Deed under seal as of the
day and year set forth above.

“GRANTOR”

 

KBS INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company By:   KBS
REIT ACQUISITION XX, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS REIT PROPERTIES, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS LIMITED PARTNERSHIP,      

a Delaware limited partnership,

its sole member

      By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,        

a Maryland corporation,

general partner

        By:  

/s/ Charles J. Schreiber, Jr.

          Charles J. Schreiber, Jr.           Chief Executive Officer

(CORPORATE SEAL)

Signed, sealed, and delivered in the presence of:

 

/s/ Authorized Signatory

Witness

/s/ Authorized Signatory

Notary Public [NOTARIAL SEAL] Commission Expiration Date:                     